Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9, 11-16, and 18-20 are pending. Claims 10 and 17 have been cancelled. Claims 7-9, 13-16, and 18-20 have been withdrawn due to non-elected claims. Claims 1-6, 11, and 12 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-6, 11 and 12 in the reply filed on 02/07/2022 is acknowledged. Claims 7-9, 13-16, and 18-20 have been withdrawn due to non-elected claims.
The traversal filed on 02/07/2022 has been fully considered but is not persuasive. Applicant argues that Letourneur at al. (US20060121049A1) fails to disclose (i) a step within a cycle in which contact between a sensitization solution and an inner surface of a solid support is continued for a time between 0 s and 11 min and that (ii) the cycle that includes that step is repeated at least once over a total duration of at least 1 min and at most 2.5 h. Instead, Letourneur discloses that "a solution of recombinant protein ... is incubated with the VIDAS® pipette tip for 18 to 24 h at ambient temperature." 
This argument is not persuasive because it is noted that claim 1 recites “applying, in a tubular solid support, optionally flared, having a circular or ellipsoidal 

Priority
This application, Serial No. 16/625,346 (PGPub: US20210331153A1) was filed 12/20/2019. This application is a 371 of PCT/FR2018/051464 filed on 06/19/2018, which claims foreign priority of French Republic Patent Application FR1755602 filed 06/20/2017.

Information Disclosure Statements
The Information Disclosure Statements filed on 02/20/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the sensitization solution S1 also contains at least one binding partner P2 to the binding partner P1 to the analyte”. It is unclear whether binding partner P2 binds to the binding partner P1 or binding partner P2 binds to the analyte. For the purpose of compact prosecution, the examiner is interpreting the claim language “binding partner P2 to the binding partner P1 to the analyte” as binding partner P2 binds to the binding partner P1. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Catanzariti et al (US20030077580A1, Pub. Date: 04/24/2003, hereinafter “Catanzariti”) as evidenced by “VIDAS Instrument User’s Manual” (2005).
Regarding claim 1, Catanzariti teaches the use of automated apparatus for the automated detection of one, or more than one amplified nucleic acid sequences (Abstract). In detail, Catanzariti teaches a process for applying, in a tubular solid support, optionally flared, having a circular or ellipsoidal opening at each end (Fig. 17: shows structure of VIDAS SPR pipette tip), at least one binding partner P1 to an analyte to be detected or quantified in a test sample (Par. [164]: using specific reporter probe or detector probe nucleic acids labeled with alkaline phosphatase (AKP) to detect analytes; Fig. 17: detector probes in well X1), comprising the following steps: 
(i) connecting the solid support to a suction-discharge device (Par. [110]: Persons of skill in the art are familiar with the VIDAS instrument. It is known in the art the VIDAS instrument is a suction-discharge device as evidenced by the “VIDAS Instrument User’s Manual”, Page 2-9: at each stage, the reagent is cycled in and out of each SPR by a piston-driven air system), 
(ii) drawing up into the support, by one of its ends, a solution comprising the at least one binding partner P1, called sensitization solution S1, contained in a container, called container Cl (Fig. 17, Par. [168]: Transfer of 203 μl target from X0 to AKP-probes in X1; Par. [169]: Hybridize and capture to the entire SPR®), 
(iii) continuing contact between the sensitization solution S1 and the inner surface of the solid support for a time between 0 s and 11 min (Par. [181]; Hybridization, 
(iv) discharging the sensitization solution S1 into a container, which is optionally the container C1, wherein 
steps (ii) to (iv) form a cycle that is repeated at least once over a total duration of at least 1 min and at most 2.5 h (Fig. 17, Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR® and pipetting the solution out of the SPR®; total assay time for the research protocol was about 1.75 hours but can be reduced to about 75 minutes).

Regarding claim 2, Catanzariti teaches the process as claimed in claim 1, wherein the contact time of step (iii) between the sensitization solution S1 and the inner surface of the solid support is between 2 s and 1 min. (Par. [181]: Hold times for hybridization is 3.0 minutes; Although Catanzariti does not specifically teach that the contact time of step (iii) between the sensitization solution S1 and the inner surface of the solid support is between 2 s and 1 min., it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”. Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an 
Regarding claim 3, Catanzariti teaches the process as claimed in claim 1, wherein steps (ii) to (iv) are repeated from 10 to 100 times. (Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR®; total assay time for the research protocol was about 1.75 hours but can be reduced to about 75 minutes; Hold times for hybridization is 3.0 minutes, which indicates that the number of cycles of repeating step (ii) to (iv) is between 10-100 times).
Regarding claim 4, Catanzariti teaches the process as claimed in claim 1, wherein the total duration of the repeated cycles is between 10 and 20 min (Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR® and pipetting the solution out of the SPR®; Hold times for hybridization is 3.0 minutes. Although Catanzariti does not specifically teach the number of total cycles and the total duration of the repeated cycles 
Regarding claim 5, Catanzariti teaches the process as claimed in claim 1, further comprising the following steps that are carried out when the cycles of steps (ii) to (iv) are completed: 
(v) drawing up into the solid support in which the at least one binding partner P1 is applied, a wash solution W1 contained in a container called container CW1 (Par. [170]: Wash SPR® twice), 

(vii) discharging the wash solution W1 into a container, which is optionally the container CW1, wherein 
steps (v) to (vii) form a cycle that is repeated at least once over a total duration of at least 1 min and at most 2.5 h (Par. [181]: Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR®, holding the solution for a defined period of time, and pipetting the solution out of the SPR®).
Regarding claim 11, Catanzariti teaches the process as claimed in claim 5, wherein the container C1 and the container CW1 are contained in the same test strip (Fig. 17: X1 contains detector probes; X3, X4, and X5 contain wash reagent).
Regarding claim 12, Catanzariti teaches the process as claimed in claim 11, wherein the test strip further includes other containers containing other components necessary for the detection or quantification of the analyte (Fig. 17: other components are contained in a test strip).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Catanzariti (US20030077580A1) in view of Mabilat et al. (US5723344A, Pub. Date: 03/03/1998) as evidenced by Roitman et al. (US 20070077564 A1, Pub. Date: 4/5/2007) and Tajima (US20090221080A1, Pub. Date: 09/03/2009).
Regarding claim 6, Catanzariti teaches the process as claimed in claim 1 as outlined in detail above. Catanzariti fails to teach the sensitization solution S1 also contains at least one binding partner P2 to the binding partner P1 to the analyte.
Mabilat teaches throughout the publication a device for improving the capture of target molecules and a capturing process using the said device (Col. 1, Ln. 5-7). 
In detail, Mabilat teaches a device for capturing a target molecule for the purpose of detecting it and/or assaying it, comprising a solid support on which is immobilized a ligand, characterized by the fact that the said ligand is provided in the form of a conjugate resulting from the covalent coupling of a polymer with a plurality of molecules of the said ligand (Col. 1, Ln. 38-44). Mabilat also teaches that the ligand is capable of forming a complex with a bifunctional reagent comprising an "anti-ligand" group, responsible for the formation of the complex with the ligand, and in which the said anti-ligand group is bonded, especially covalently, in a known manner, to a partner group for the target. The partner for the target is a group capable of binding with the target (by forming a target/partner complex) and is therefore capable of capturing the target. The ligand/anti-ligand complex can be, in this case, any pair mentioned above for the first embodiment, or alternatively a biotin/streptavidin or lectin/sugar complex or the like. The partner/target complex is of the same type as the ligand/target complex mentioned 
It is noted that claim 1 recites “applying, in a tubular solid support, optionally flared, having a circular or ellipsoidal opening at each end, at least one binding partner P1 to an analyte”. When this limitation is given its broadest reasonable interpretation, the binding partner 1 contained in the sensitization solution S1 can be applied to a tubular solid surface for any types of process for detecting an target analyte, including a process of coating the pipette tips with a binding partner as taught by Mabilat. 
Furthermore, Mabilat teaches on the inner wall of the SPR is passively attached either the capture oligonucleotide G3, or comparatively the oligonucleotide G3-bipolymer conjugate by incubating for two hours at 37 0C (Mabilat, Col. 9, Ln. 24-31), the 2 hour total incubating time of Mabilat is similar to the total assay time of about 1.75 hour as taught Catanzariti (Catanzariti, Par. [181]). 
prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mabilat, wherein the immobilizing process is incubating binding partner for 2 hours on a solid surface, using the method of Catanzariti, wherein the binding partner can be applied to a solid support using repeated drawing up/discharging cycles, because Mabilat teaches that the conditions for forming such complexes are known in the art (Col. 4, Ln. 60-61), for example, using the suction and discharge of a fluid to enable the consistently automatic performance of a series of treatments including the immobilization of the various substances as evidenced by Tajima (Par. [96]). Additionally, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”. Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 step (iii) and (iv) regarding the contacting time period are for any particular purpose or solve any stated problem, and Mabilat teaches that “total incubating time of 2 hours” may be varied using the method of Catanzariti regarding step (iii) and (iv), because an optimal contacting time period would improve the efficiency of the method. Absent unexpected results, it would have been obvious for one of ordinary skill to 
It would have further been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replace the sensitization solution S1 of Catanzariti, wherein only one binding partner P1 is in the sensation solution, with the solution containing of a ligand and an anti-ligand conjugated with a partner group such as a streptavidin and a biotinylated molecule, as taught by Mabilat, doing so would make it possible to immobilize, by a double capture phenomena, any target complementary to the partner group chosen for the production of the bi-functional reagent, and this system therefore constitutes a universal capturing device (Col. 2, Ln. 14-18).
One of skill in the art would have a reasonable expectation of success in combining Catanzariti with Mabilat because both are directed to a method of applying  binding partners to a solid support for detecting an analyte.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure including Tajima et al. (US20050282182A1) and Meunier et al. (US20160202276A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 23, 2022